602 F.2d 742
5 Bankr.Ct.Dec. 847, Bankr. L. Rep.  P 67,239
In re Lois Yvonne SISEMORE, a/k/a Lois Yvonne SisemoreJabri, bankrupt.St. Clair NEWBERN, III, Trustee, Appellant,v.Lois Yvonne SISEMORE, Appellee.
No. 79-1709Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Sept. 17, 1979.

St. Clair Newbern, III, Fort Worth, Tex., for appellant.
Clifford F. McMaster, Fort Worth, Tex., for appellee.
Appeal from the United States District Court for the Northern District of Texas.
Before GOLDBERG, RONEY and TJOFLAT, Circuit Judges.
PER CURIAM:


1
In this case we affirm the district court's decision that the bankruptcy court did not err in holding: First, that the late filing of objections to the Trustee's Report of Exempt Property did not prevent consideration of those objections under the circumstances of this case, I. e., physical incapacity of the attorney, lack of surprise to the trustee or prejudice to the administration of the estate, and the fact that the litigated vehicle remained with the bankrupt at all times, See Rules Bankr.P. 403(e), 924 and Advisory Committee's Note; and Second, both the automobile and the jeep used in connection with maintaining "large areas and landscape, hedges, flower beds and mowing grass" are exempt under Tex.Rev.Civ.Stat.Ann. art. 3836(a)(3) (Vernon).  See Hickman v. Hickman, 149 Tex. 439, 234 S.W.2d 410 (1950); Meritz v. Palmer, 266 F.2d 265 (5th Cir. 1959).  We need not decide whether two identical automobiles of identical use would be exempt under that statute.


2
AFFIRMED.



*
 Rule 18, 5 Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I